Title: To Benjamin Franklin from Dumas, 11–14 May 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur
Lahaie 11–14e. May 1779.
Aujourdhui 11e. le Corps des Marchands d’Amst—— présente une Adresse à l’Amirauté, pour presser les Convois en conséquence de la Résolution du 26 Avril, sur la foi de laquelle ils ont déjà fait leurs speculations & pris leurs mesures, notamment pour des bois de construction. Nous verrons comment l’Amirauté se comportera.


14e.
L’Amirauté, n’ayant pas répondu d’une maniere satisfaisante à l’addresse susdite des Marchds. d’Amst——, ceux-ci préparent une adresse à L.h.p., pour se plaindre plus fort que jamais. D’un autre côté, la fermentation & le murmure augmentant à Rotterdam, d’où les Marchds. menacent de se retirer pour aller s’établir à Amst——, les Députés de Rott—— ont fait une proposition à l’Assemblée provinciale ici, pour que l’on prenne enfin, de concert avec les autres provinces, ou, à leur défaut, par la Hollande seule, une Résolution telle qu’il la faut pour mettre fin à tous ces désagrémens, & prévenir la ruine totale de la Ville de Rotterdam. Cette proposition a été faite commissoriale.
C’est en suivant toujours l’impulsion de ma conscience, de mon zele pour l’Amere., & de mon attachement personnel pour vous Monsieur, que je crois vous devoir l’Extrait suivant d’une Lettre que de fort braves gens m’écrivent d’Amst—— en date du 11e.
“Il y a quelque temps que nous reçumes 3 remises tirées de philadelphie, par Holker fils, ordre de Robt. Morris, une sur Buffault, & 2 sur M. le Ray de Chaumont. Elles furent toutes acceptées: mais à l’échéance, les 2 dernieres sont retournées avec protest, faute de paiement. Nous les avons renvoyées à St. Eustache. Ce désastre fera beaucoup de mal au crédit des Amns., dont le papier diminuoit de jour en jour, ensorte qu’on donnoit 5 à 6 Dollars de papier, contre un d’argent, suivant les derniers avis.”
Je suis avec respect, Monsieur, Votre très humble & très obéissant serviteur
D


P.S. J’ai bien reçu, Monsieur, par Mr. le Col. Hope, votre Lettre & paquet du 4e May; & la Gazette ci-jointe vous fera voir que j’ai déjà commencé à faire usage du contenu. J’ai fait lire au Grand-Pensionaire la Résolution du Congrès touchant le Navire Portugais; il a admiré l’esprit d’équité & d’humanité qui l’ont dicté. Cette Piece, & la Lettre au sujet du Cap. Cook, paroîtront incessamment.
Dans ce moment, Monsieur, je recois la vôtre du 9e. May. Je serai sur mes gardes avec Nicolas Davis; & j’avertirai Mr. De N—— de l’être aussi.
Passy à Son Exc. Mr. F——n

 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plénipre. des Etats- / Unis de l’Amérique, à la / Cour de France, / à Passy./.
Notation: Dumas May. 14. 79
